Orders of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about July 29, 1994, which, following a fact-finding determination that respondent-appellant mother neglected her children by inflicting and allowing to be inflicted upon them excessive corporal punishment, placed 10 of the 11 subject children with petitioner Commissioner of Social Services for 12 months, unanimously affirmed, without costs. Appeal from the fact-finding order, same court and Justice, entered on or about March 15,1994, unanimously dismissed as subsumed in the appeal from the orders of disposition, without costs.
The determination that appellant inflicted excessive corporal punishment on her children was supported by a preponderance of the evidence adduced at the fact-finding hearing, including the testimony of a caseworker employed by the Child Welfare Administration and Walid J., age 15, that appellant, inter alia, hit her son Muammar J., aged 7, numerous times with a leather belt in November 1993 because he left his homework in school (see, Matter of C. Children, 169 AD2d 481). In addition, the record shows that although appellant was present during excessive corporal punishment inflicted by respondent father, her husband, she did not take steps to protect her children (supra). We have considered appellant’s other arguments and find them to be without merit. Concur—Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.